tiara revue service uil no cc dom fi p plr-114287-99 oct legend series_fund fund a fund b fund c fund d fund e fund f state year dear this responds to a request_for_ruling dated date you filed on behaif of each of funds a-f funds a-f request permission to revoke their elections under sec_4982 of the internal_revenue_code to calculate their excise_taxes on undistributed_capital_gain net_income required under sec_4982 on a calendar_year basis rather than the annual period ending october plr-114287-99 facts series_fund is a corporation organized under state law in year funds a through f collectively the funds are each segregated portfolios of assets within series_fund series_fund is registered with the securities_and_exchange_commission sec as an open-end management company under the investment_company act of u s c 80a-1 et seq as amended each of the funds has elected to be treated and is operated in a manner intended to qualify as a regulated_investment_company ric under subchapter_m of the internal_revenue_code and each fund intends to continue to so qualify under sec_851 of the code the funds are each treated as a separate corporation the funds have a calendar_year accounting_period and file their returns under the accrual_method of accounting the funds previously elected under sec_4982 of the code to calculate their undistributed_capital_gain net_income on a calendar_year basis rather than on the annual period ending october the funds intend to change their fiscal_year end to october effective date the funds want to revoke their sec_4982 election for administrative reasons primarily to avoid having to distribute the funds' capital_gains based on estimates of rather than the actual amounts of the capital_gains realized the funds represent the following the funds’ desire to revoke their elections is due to administrative and non-tax a related burdens caused by the elections b the funds are not seeking to revoke their elections to preserve or secure a tax_benefit the funds will neither benefit through hindsight nor prejudice the interests of the c government as a result of being permitted to revoke their elections the funds will not make subsequent elections under sec_4982 for five d calendar years following the year of the grant of the revocation the funds did not have any foreign_currency gains or losses for their most recent e taxable_year plr-114287-99 -3- law sec_4982 of the code imposes a tax on every ric for each calendar_year equal to four percent of any required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 of the code defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric’s capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 of the code provides that if the taxable_year of a ric ends with the month of november or december and the ric makes the election permitted under this paragraph the ric's capital_gain_net_income shall be determined by taking into account the ric's taxable_year in lieu of the 1-year period ending on october of the calendar_year sec_4982 permits this election to be revoked only with the secretary's consent analysis and conclusion based on the information submitted and representations made by the funds we conclude that the funds seek to revoke their elections under sec_4982 of the code because of administrative burdens and not because of any federal tax related financial burden caused by the elections the funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit the funds will not benefit through hindsight or prejudice the interests of the government as a result of being permitted to revoke the elections accordingly pursuant to sec_4982 of the code the secretary consents to the revocation of the funds' elections under sec_4982 effective for calendar_year and subsequent years further the funds are permitted to calculate their required_distribution under sec_4982 for on the basis of the capital_gains_and_losses taken into account during the 10-month period from date through date as a condition to the secretary's consenting to the revocation of the funds' elections the funds will not make a subsequent election under sec_4982 of the code for a period of five calendar years following the effective calendar_year of the revocation--i e other information it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by each of funds a-f for the first year to which this ruling applies plr-114287-99 except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax aspects of this transaction in particular no opinion is expressed on whether any fund individually qualifies as a ric this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosure copy for sec_6110 purposes
